DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on June 6th, 2022. The amendment filed June 6th, 2022 has been entered.
Claims 1-4, 7-14, and 17-20 are pending in the application. 
Claims 5-6 and 15-16 have been cancelled.
As such, claims 1-4, 7-14, and 17-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments to the drawings, specification, and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on April 14th, 2022. As such, these objections have been withdrawn.
Response to Arguments
Applicant's arguments filed June 16th, 2022 have been fully considered but they are not persuasive. 
In regards to the rejection under 35 U.S.C. 101, Applicant argues:
The claimed invention relates to machine translation… the claimed invention defines a process which is implemented by a computer device and provides improved technical effects in a specific application in machine translation technology. Even assuming that claim 1 involves an abstract idea, it has been put into practical application.
	Examiner respectfully disagrees with this assertion. The claims fail to cite any additional elements that would specifically integrate the claim into a practical application. While amended claim 1 does cite “a computer-implemented translation method”, this is insufficient to integrate the abstract idea into the specific application of “machine translation technology” – it merely cites “implementing” the translation method with a generic computing element. Furthermore, this cited “computer-implementation” is not connected to the remaining limitations in a substantial way. Amended claim 11 additionally cites an electronic device comprising at least one processor and a memory communicatively connected with the at least one processor, wherein the memory stores instructions executable by the at least one processor. Amended claim 20 additionally cites a non-transitory computer-readable storage medium storing computer instructions therein. However, none of these additional elements amount to more than generic computing elements that are utilized generally to perform the claimed abstract idea.
The remaining limitations of the claims are directed towards a mental process that may performed by a human with the aid of pen and paper. For example, in regards to claim 1, a human may perform the remaining limitations using a multi-lingual dictionary, consisting of entries (i.e. knowledge elements) that map a phrase from a first language to a corresponding phrase in a second language. The human could also identify particular phrases in a document to be translated, and rewrite the document with the particular phrases replaced by a placeholder (i.e. special character), draw a table that links a particular placeholder to a particular phrase (i.e. record a correspondence relationship between the special character and the existence of the element of the second language), translate the remainder of the document, then replace the placeholders with the particular phrases after they have been translated using the multi-lingual dictionary. Thus, claim 1 is directed to an abstract idea.
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the computing elements are described generically, without further improvement or meaningful limitation that would allow them to qualify as significantly more.
In regards to the rejections under 35 U.S.C. 102 and 35 U.S.C. 103, Applicant argues:
[The cited prior art] fails to disclose the limited decoding processing of amended claim 1, which is implemented by replacing a portion which is in the content to be translated and matches the element of the first language in the at least one knowledge-element with a special character, and then restoring the special character in the translation result of the converted content to the element of the second language corresponding to the special character according to a correspondence relationship between the special character and the existence of the element of the second language which is in the matched at least one knowledge-element and corresponds to the element of the first language.
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner submits that amended claim 1 is anticipated by Zhang et al. (Chinese Patent CN 111539229 A, hereinafter “Zhang”). Independent claims 11 and 20 include features similar to the features of claim 1 and are rejected upon similar grounds.
Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:
Claim 1, line 14 reads: “the limited decoding limits the output of translation to include particular result depending on…” It appears to the examiner that this should instead read “the limited decoding limits the output of translation include a particular result depending on…”.
Similarly, claim 11, line 19 reads: “the limited decoding limits the output of translation to include particular result depending on…” It appears to the examiner that this should instead read “the limited decoding limits the output of translation include a particular result depending on…”.
Similarly, claim 20, line 16 reads: “the limited decoding limits the output of translation to include particular result depending on…” It appears to the examiner that this should instead read “the limited decoding limits the output of translation include a particular result depending on…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn to a series of elements that can broadly be construed as performance in the mind with the aid of pen and paper. The claims recite a method for translation, or generic computing elements that implement the aforementioned method. The claimed “at least one knowledge element”, its obtainment, and its use to obtain a translation result, could all reasonably be met by e.g. an individual reading a text in one language, writing down that text along with a translation for that text in a second language in a table with a pen and paper, and then using this table for further translation tasks. Further claim limitations may be construed in a similar manner. 
While amended claim 1 does cite “a computer-implemented translation method”, this is insufficient to integrate the abstract idea into the specific application of “machine translation technology” – it merely cites “implementing” the translation method with a generic computing element. Furthermore, this cited “computer-implementation” is not connected to the remaining limitations in a substantial way. 
Amended claim 11 additionally cites an electronic device comprising at least one processor and a memory communicatively connected with the at least one processor, wherein the memory stores instructions executable by the at least one processor. 
Amended claim 20 additionally cites a non-transitory computer-readable storage medium storing computer instructions therein. However, none of these additional elements amount to more than generic computing elements that are utilized generally to perform the claimed abstract idea.
One limitation of particular note may be found in claim 3, which cites:
Obtaining a search result according to the associated information of the content to be translated; and…
While this limitation, at first glance, may appear to be an integration into a practical application, this limitation may be met by e.g. an individual searching for a phrase in a multilingual dictionary.
Another limitation of particular note may be found in claim 7, which cites:
Adding the at least one knowledge element to a translation model to train the translation model; and…
While the citation of the translation model, at first glance, may appear to be an integration into a practical application, this limitation may be met by e.g. an individual writing additional bilingual language pairs (i.e. knowledge elements) into a multilingual dictionary (i.e. translation model) so as to train and expand the scope of the translation dictionary to cover more language pairs.
Another limitation of particular note may be found in claim 8, which cites:
Taking the at least one knowledge element as newly-added training data of the translation model to train the translation model; and…
While the citation of the translation model and training data, at first glance, may appear to be an integration into a practical application, this limitation may be met by e.g. an individual mentally recalling a bilingual language pair (i.e. knowledge element) to write in a multilingual dictionary to expand the dictionary for greater translation coverage (i.e. train the translation model).
Furthermore, this judicial exception is not integrated into a practical application because, while it does claim the use of computing elements (e.g. processor, memory, instructions, non-transitory computer-readable storage medium), said computing elements are described generically and are essentially being used as tools to perform a mental process (MPEP 2016(III)(C)). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the computing elements are described generically, without further improvement or meaningful limitation that would allow them to qualify as significantly more. (MPEP 2106.05(I)(A)). The claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 11, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Chinese Patent CN 111539229 A, hereinafter “Zhang”).
In regards to claim 1, Zhang teaches:
A computer-implemented translation method (Abstract, lines 1-2), comprising: 
obtaining at least one knowledge-element according to associated information of content to be translated (Page 13, lines 19-22: named entities are selected based on their PER identification; Page 7, lines 32-37: named entities are classified as a human name (PER), place name (LOC), and organization name (ORG); these classifications are construed as associated information), a knowledge-element in the at least one knowledge-element comprising an element of a first language and an element of a second language, wherein the element of the second language is an element in a plurality of elements of the second language corresponding to the element of the first language (Page 4, lines 5-12: a preset named entity dictionary consists of parallel named entity translation pairs (i.e. knowledge-elements)); 
using the at least one knowledge-element to obtain a translation result of the content to be translated (Abstract, lines 5-6: the named entity dictionary consisting of the parallel named entity translation pairs (i.e. knowledge-elements) is used in the translation method), 
wherein the using of the at least one knowledge-element to obtain a translation result of the content to be translated comprises: 
using the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated, wherein the limited decoding limits the output of translation to include particular result depending on the at least one knowledge element (Abstract, lines 5-7: the preset named entity dictionary (i.e. at least one knowledge-element) is used for the translation method; the translation is found in that preset named entity dictionary; that is, the output of the translation is limited to include a particular result depending on the at least one knowledge element), 
wherein the using of the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated comprises: 
replacing a portion which is in the content to be translated and matches the element of the first language in the at least one knowledge-element with a special character to obtain converted content (Abstract, lines 3-4: a named entity (i.e. a portion which matches the element of the first language in the at least one knowledge-element) is replaced with a label (i.e. special character) to obtain an intermediate source statement (i.e. converted content)); 
recording a correspondence relationship between the special character and the existence of the element of the second language which is in the matched at least one knowledge element and corresponds to the element of the first language (Page 3, lines 47-49 and Page 4, lines 1-2: the replaced named entity is saved, its position is recorded, and the corresponding label (i.e. special character) in the target sentence is later replaced with the translation (i.e. element of the second language) according to the position); 
obtaining a translation result of the converted content (Abstract, lines 4-5: the intermediate source statement (i.e. converted content) is translated); and 
restoring the special character in the translation result of the converted content to the element of the second language corresponding to the special character according to the recorded correspondence relationship, to obtain the translation result of the content to be translated (Abstract, lines 6-8: the corresponding (i.e. according to the recorded corresponded relationship) label (i.e. special character) in the intermediate target statement (i.e. converted content) is replaced with the found translation (i.e. element of the second language) to obtain a target statement corresponding to the source statement to be translated).
In regards to claim 7, Zhang further teaches:
The method according to claim 1, wherein the using of the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated comprises:
Adding the at least one knowledge-element to a translation model to train the translation model (Page 4, lines 26-35: Zhang describes a neural machine translation model training method, which describes how bilingual training sentences (i.e. knowledge-elements) are used to train the translation model); and
Using the translation model to obtain the translation result of the content to be translated (Page 4, lines 34-35: by training the neural machine translation model, a named dictionary is formed, and the named dictionary can be further used to translate named entities).
In regards to claim 8, Zhang further teaches:
The method according to claim 1, wherein the using of the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated comprises:
Taking the at least one knowledge-element as newly-added training data of the translation model to train the translation model (Page 4, lines 26-35: Zhang describes a neural machine translation model training method, which describes how bilingual training sentences (i.e. knowledge-elements) are used to train the translation model);
Using the translation model to obtain the translation result of the content to be translated (Page 4, lines 34-35: by training the neural machine translation model, a named dictionary is formed, and the named dictionary can be further used to translate named entities).
In regards to claim 11, Zhang teaches:
An electronic device, comprising
At least one processor (Page 6, line 22); and
A memory communicatively connected with the at least one processor (Page 6, lines 22-28: Zhang describes a processor and program instructions executed by the computer);
Wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a translation method, comprising (Page 6, lines 22-28: Zhang describes a processor and program instructions executed by the computer):
obtaining at least one knowledge-element according to associated information of content to be translated (Page 13, lines 19-22: named entities are selected based on their PER identification; Page 7, lines 32-37: named entities are classified as a human name (PER), place name (LOC), and organization name (ORG); these classifications are construed as associated information), a knowledge-element in the at least one knowledge-element comprising an element of a first language and an element of a second language, wherein the element of the second language is an element in a plurality of elements of the second language corresponding to the element of the first language (Page 4, lines 5-12: a preset named entity dictionary consists of parallel named entity translation pairs (i.e. knowledge-elements)); 
using the at least one knowledge-element to obtain a translation result of the content to be translated (Abstract, lines 5-6: the named entity dictionary consisting of the parallel named entity translation pairs (i.e. knowledge-elements) is used in the translation method), 
wherein the using of the at least one knowledge-element to obtain a translation result of the content to be translated comprises: 
using the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated, wherein the limited decoding limits the output of translation to include particular result depending on the at least one knowledge element (Abstract, lines 5-7: the preset named entity dictionary (i.e. at least one knowledge-element) is used for the translation method; the translation is found in that preset named entity dictionary; that is, the output of the translation is limited to include a particular result depending on the at least one knowledge element), 
wherein the using of the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated comprises: 
replacing a portion which is in the content to be translated and matches the element of the first language in the at least one knowledge-element with a special character to obtain converted content (Abstract, lines 3-4: a named entity (i.e. a portion which matches the element of the first language in the at least one knowledge-element) is replaced with a label (i.e. special character) to obtain an intermediate source statement (i.e. converted content)); 
recording a correspondence relationship between the special character and the existence of the element of the second language which is in the matched at least one knowledge element and corresponds to the element of the first language (Page 3, lines 47-49 and Page 4, lines 1-2: the replaced named entity is saved, its position is recorded, and the corresponding label (i.e. special character) in the target sentence is later replaced with the translation (i.e. element of the second language) according to the position); 
obtaining a translation result of the converted content (Abstract, lines 4-5: the intermediate source statement (i.e. converted content) is translated); and 
restoring the special character in the translation result of the converted content to the element of the second language corresponding to the special character according to the recorded correspondence relationship, to obtain the translation result of the content to be translated (Abstract, lines 6-8: the corresponding (i.e. according to the recorded corresponded relationship) label (i.e. special character) in the intermediate target statement (i.e. converted content) is replaced with the found translation (i.e. element of the second language) to obtain a target statement corresponding to the source statement to be translated).
In regards to claim 17, claim 17 is a device claim corresponding to the method of claim 7. Thus, it is rejected on similar grounds.
In regards to claim 18, claim 18 is a device claim corresponding to the method of claim 8. Thus, it is rejected on similar grounds.
In regards to claim 20, Zhang teaches:
A non-transitory computer readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a translation method, comprising (Page 6, lines 22-28: Zhang describes a computer readable storage medium storing program instructions for performing the method):
obtaining at least one knowledge-element according to associated information of content to be translated (Page 13, lines 19-22: named entities are selected based on their PER identification; Page 7, lines 32-37: named entities are classified as a human name (PER), place name (LOC), and organization name (ORG); these classifications are construed as associated information), a knowledge-element in the at least one knowledge-element comprising an element of a first language and an element of a second language, wherein the element of the second language is an element in a plurality of elements of the second language corresponding to the element of the first language (Page 4, lines 5-12: a preset named entity dictionary consists of parallel named entity translation pairs (i.e. knowledge-elements)); 
using the at least one knowledge-element to obtain a translation result of the content to be translated (Abstract, lines 5-6: the named entity dictionary consisting of the parallel named entity translation pairs (i.e. knowledge-elements) is used in the translation method), 
wherein the using of the at least one knowledge-element to obtain a translation result of the content to be translated comprises: 
using the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated, wherein the limited decoding limits the output of translation to include particular result depending on the at least one knowledge element (Abstract, lines 5-7: the preset named entity dictionary (i.e. at least one knowledge-element) is used for the translation method; the translation is found in that preset named entity dictionary; that is, the output of the translation is limited to include a particular result depending on the at least one knowledge element), 
wherein the using of the at least one knowledge-element to perform limited decoding processing for the content to be translated, to obtain the translation result of the content to be translated comprises: 
replacing a portion which is in the content to be translated and matches the element of the first language in the at least one knowledge-element with a special character to obtain converted content (Abstract, lines 3-4: a named entity (i.e. a portion which matches the element of the first language in the at least one knowledge-element) is replaced with a label (i.e. special character) to obtain an intermediate source statement (i.e. converted content)); 
recording a correspondence relationship between the special character and the existence of the element of the second language which is in the matched at least one knowledge element and corresponds to the element of the first language (Page 3, lines 47-49 and Page 4, lines 1-2: the replaced named entity is saved, its position is recorded, and the corresponding label (i.e. special character) in the target sentence is later replaced with the translation (i.e. element of the second language) according to the position); 
obtaining a translation result of the converted content (Abstract, lines 4-5: the intermediate source statement (i.e. converted content) is translated); and 
restoring the special character in the translation result of the converted content to the element of the second language corresponding to the special character according to the recorded correspondence relationship, to obtain the translation result of the content to be translated (Abstract, lines 6-8: the corresponding (i.e. according to the recorded corresponded relationship) label (i.e. special character) in the intermediate target statement (i.e. converted content) is replaced with the found translation (i.e. element of the second language) to obtain a target statement corresponding to the source statement to be translated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Kitamura et al. (Japanese Patent No. 3429612 B2, hereinafter "Kitamura" and already of record).
In regards to claim 2, while Zhang teaches that the associated information of the content to be translated includes a language corresponding to the content to be translated as well as the translation result (Page 15, lines 21-25: Zhang provides an example of entity libraries being classified as Chinese or English) as well as field information of the content to be translated (Page 13, lines 19-22: named entities are selected based on their PER identification; Page 7, lines 32-37: named entities are classified as a human name (PER), place name (LOC), and organization name (ORG); these classifications are construed as field information).
Zhang fails to explicitly teach that the associated information of the content to be translated includes title information or author information of the content to be translated.
Kitamura teaches a device for machine translation that utilizes specific dictionaries to better translate content in a specialized field (Paragraph 1 and Paragraph 5). Notably, it selects an optimum dictionary (i.e. knowledge element) from a set of multiple dictionaries to obtain a superior translation (Paragraph 8). Kitamura further teaches that the dictionaries contain dictionary feature information (Paragraph 26, also Fig. 3) which may include file name (i.e. title) and editor information (i.e. author) and is used to calculate the similarity between content to be translated and the dictionaries, for the purposes of selecting the optimum dictionary (Paragraphs 48-49). Furthermore, these dictionaries are created using documents containing elements in a first language and a second language (Paragraph 31 and Paragraph 33; see also Paragraph 10-11). Kitamura teaches that their system, by not restricting the domains to fixed, specialized fields, allows for more robust creation and selection of dictionaries (Paragraphs 5-8).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Zhang to incorporate the teachings of Kitamura to include dictionary feature information. Doing so would have improved the robustness of the translation system by not restricting the domains to fixed, specialized fields, as taught by Kitamura.
	Thus, the combination of Zhang and Kitamura teaches:
The method according to claim 1, wherein the associated information of the content to be translated includes at least one of the following information:
a language corresponding to the content to be translated, and a language 15corresponding to the translation result of the content to be translated (Zhang, Page 15, lines 21-25: Zhang provides an example entity of libraries being classified as Chinese or English);
title information of the content to be translated (Kitamura, Paragraph 26; file name is construed as title information);
author information of the content to be translated (Kitamura, Paragraph 26; editor name is construed as author information); and
field information of the content to be translated (Zhang, Page 13, lines 19-22: named entities are selected based on their PER identification; Zhang, Page 7, lines 32-37: named entities are classified as a human name (PER), place name (LOC), and organization name (ORG); these classifications are construed as field information).
In regards to claim 12, claim 12 is a device claim corresponding to the method of claim 2. As such, it is rejected on similar grounds.
Claims 3, 9-10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 11 above, and further in view of Li et al. (U.S. Patent Application Publication 2021/0209313, hereinafter “Li” and already of record).
In regards to claim 3, while Zhang does teach obtaining the associated information of the content to be translated (Page 13, lines 19-22: named entities are selected based on their PER identification; Page 7, lines 32-37: named entities are classified as a human name (PER), place name (LOC), and organization name (ORG); these classifications are construed as associated information), Zhang fails to explicitly teach obtaining a search result according to the associated information of the content to be translated and performing information extraction processing for the search result to obtain the at least one knowledge-element.
In a related art, Li teaches a translation method involving translating content into a pre-translated content, and correcting that pre-translated content (Abstract). Notably, Li teaches obtaining the associated information of the content to be translated (Paragraph 95, lines 1-2: the feature sentences (i.e. associated content) are extracted), obtaining a search result according to the associated information of the content 25to be translated (Paragraph 95, lines 4-7: the feature sentences may be translated by a dictionary and/or translation engine (i.e. searched according to the associated information); also note Paragraph 96: the feature sentences may be translated by a specific context or area) and performing information extraction processing for the search result to obtain the at least one knowledge element (Paragraph 5 and 95: the result of the translation (i.e. the search result) of the feature sentences is used to form a sentence pair (i.e. knowledge element)). Li teaches that their method may improve the accuracy of machine translation and the efficiency of manual revision by translating part of the content to be translated in advance and correcting and identifying part of the pre-translated content including the second language (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang to incorporate the teachings of Li to include the obtaining of a search result according to the associated information of the content to be translated. Doing so would have improved the accuracy of machine translation and the efficiency of manual revision by translating part of the content to be translated in advance and correcting and identifying part of the pre-translated content including the second language, as taught by Li (Abstract).
Thus, the combination of Zhang and Li teaches:
The method according to claim 1, wherein the obtaining at least one knowledge-element according to associated information of content to be translated comprises:
obtaining the associated information of the content to be translated (Zhang, Page 13, lines 19-22: named entities are selected based on their PER identification; Page 7, lines 32-37: named entities are classified as a human name (PER), place name (LOC), and organization name (ORG); these classifications are construed as associated information; also Li, Paragraph 95, lines 1-2: the feature sentences (i.e. associated content) are extracted);
obtaining a search result according to the associated information of the content 25to be translated (Li, Paragraph 95, lines 4-7: the feature sentences may be translated by a dictionary and/or translation engine (i.e. searched according to the associated information); also note Li, Paragraph 96: the feature sentences may be translated by a specific context or area); and
performing information extraction processing for the search result to obtain the at least one knowledge-element (Li, Paragraph 5 and 95: the result of the translation (i.e. the search result) of the feature sentences is used to form a sentence pair (i.e. knowledge element)).
In regards to claim 9, Zhang fails to teach using the at least one knowledge-element to modify the content to be translated.
In a related art, Li teaches a translation method involving translating content into a pre-translated content, and correcting that pre-translated content (Abstract). Notably, Li teaches using the at least one knowledge element to modify the content to be translated (Paragraph 93: some content may be modified, deleted, or added to the feature sentence based on the matched sentence in the corpus (i.e. knowledge element); see also Paragraph 137, lines 14-17: if a sentence matches the corpus to a matching degree, the sentence may be revised (i.e. modified) based on the corpus). Li teaches that their method may improve the accuracy of machine translation and the efficiency of manual revision by translating part of the content to be translated in advance and correcting and identifying part of the pre-translated content including the second language (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang to incorporate the teachings of Li to include the revision of sentences based on the corpus. Doing so would have improved the accuracy of machine translation and the efficiency of manual revision by translating part of the content to be translated in advance and correcting and identifying part of the pre-translated content including the second language, as taught by Li (Abstract).
Thus, the combination of Zhang and Li teaches:
The method according to claim 1, wherein before using the at least one knowledge-element to obtain a translation result of the content to be translated, the method further comprises:
using the at least one knowledge-element to modify the content to be translated (Li, Paragraph 93: some content may be modified, deleted, or added to the feature sentence based on the matched sentence in the corpus (i.e. knowledge element); see also Li, Paragraph 137, lines 14-17: if a sentence matches the corpus to a matching degree, the sentence may be revised (i.e. modified) based on the corpus).
In regards to claim 10, Li further teaches:
The method according to claim 9, wherein the using of the at least one knowledge-element to modify the content to be translated comprises:
replacing a portion which is in the content to be translated and matches the 15element of the first language type in the at least one knowledge-element with the element of the first language, to obtain correct content to be translated (Paragraph 137, lines 14-17: if a sentence matches the corpus (i.e. knowledge-element) to a matching degree, the sentence may be revised (i.e. modified) based on the corpus).
In regards to claim 13, claim 13 is a device claim corresponding to the method of claim 3. As such, it is rejected on similar grounds.
In regards to claim 19, claim 19 is a device claim corresponding to the method of claim 9. As such, it is rejected on similar grounds.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 11 above, and further in view of Levin (U.S. Patent No. 6996520 B2, already of record).
In regards to claim 4, Zhang fails to explicitly teach indicating the language included by a knowledge-element via a flag.
Levin teaches a language translation system that utilizes a dictionary database that stores dictionaries for a number of core language pairs, such as an English-to-French dictionary (Column 6, lines 38-51; it should be noted that the “language pair” referred to by Levin is not the same as the “language pair” taught by Li; Levin’s “language pair” simply denotes the two languages within a given dictionary’s domain, while Li’s “language pair” refers to a term, phrase, word, etc. in a first language, and its corresponding term, phrase, word, etc. in a second language). Levin further teaches that each dictionary may have domain and sub-domain dictionaries, such as investing and bonds, sports and soccer, or home construction and plumbing (Col. 7, lines 3-7). Furthermore, Levin teaches that there may be a “user’s own stored dictionary of terms or expressions and equivalent translated terms or expressions”, which may be created by the user within the realm of a language pair dictionary (Col. 7, lines 7-15; see also Fig. 3). Levin describes how the system identifies a language pair (such as English-Spanish) and searches its database for dictionaries that translate that language pair (Col. 11, lines 33-54; see also Col. 11, lines 55-67, wherein Levin provides an example of this functionality). Thus, the dictionaries stored in the database must inherently have some sort of indicator (i.e. flag) that identifies the languages that the dictionary is appropriate for. Levin teaches that their invention, among other things, provides highly accurate translations of textual communications through automated dictionary selection and deployment (Col. 2, lines 54-56), provides a comprehensive, easy-to-access database of specialized dictionaries (Col. 2, lines 65-67), and provides a system for performing machine translation for different source languages, target languages, and sublanguages (Col. 3, lines 1-3), all of which are desirable in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang to incorporate the teachings of Levin to include specialized dictionaries for multiple language pairs. Doing so would have increased the accuracy of translations, provided a comprehensive and easy-to-access database of specialized dictionaries, and aided in performing translation for different languages, as taught by Levin.
	Thus, the combination of Zhang and Levin teaches:
The method according to claim 1, wherein the respective knowledge-element (Levin, Col. 6, lines 38-51; also Col. 7, lines 3-15: The dictionaries may contain terms and expressions in a first language (i.e. elements of a first language type) along with equivalent (i.e. corresponding) terms and expressions in a second language (i.e. elements of a second language type) further comprises a flag for indicating the language type included by the knowledge-29element (Levin, Col. 11, lines 33-54: Levin describes how the system identifies a language pair (such as English-Spanish) and searches its database for dictionaries that translate that language pair; thus, the dictionaries stored in the database must inherently have some sort of indicator (i.e. flag) that identifies the languages that the dictionary is appropriate for).
In regards to claim 14, claim 14 is a device claim corresponding to the method of claim 4. As such, it is rejected on similar grounds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656